DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response submitted on August 11, 2021 has been entered. 
Claim 2 has been canceled. 
Claims 1, 4, 6-7, 10-11, 14, 23-26, and 30-42 are examined in this Office action.

Status of Objections and Rejections
All rejections of claim 2 are moot in light of Applicants’ cancelation of claim 2. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Claim Rejections - 35 USC § 103
Claims 1, 4, 6-7, 10-11, 14, 23-26, and 30-42 remain rejected under 35 U.S.C. § 103 as being unpatentable over BENSLEY-BROMILOW (Bensley-Bromilow et al., Improved method for obtaining substantially pure hybrid cereal seed and machine for use thereof, PCT International Patent Application Publication No. WO 2012/038350 A1, published 29 March 2012) in view of WHITFORD (Whitford et al., 2013, Hybrid breeding in wheat: technologies to improve hybrid wheat seed production, Journal of Experimental Botany 64: 5411-5428; see IDS filed 09/09/2016), KEMPE (Kempe and Gils, 2011, Pollination control technologies for hybrid Molecular Breeding 27: 417-437), PETERSON (Peterson et al., Chemical Applicator, United States Patent No. 4,464,862, granted August 14, 1984), ADAMS (Adams, Chemical Applicator Apparatus, AU 2006203431 A1, published February 22, 2007; see IDS filed 09/09/2016), YANG (Yang et al., 2009, Dwarf Male-Sterile Wheat: A Revolutionary Breeding Approach to wheat. Food and Agriculture Organization of the United Nations (FAO), Q.Y. Shu, ed., pp 370-372), and PASZKIEWICZ (Paszkiewicz and Butzen, 2007, Corn Hybrid Response to Plant Population, Crop Insights 17(16): 1-4). This is a new rejection necessitated by the Applicants’ claim amendments.
The claims are drawn to a method of producing hybrid cereal seeds, which comprises mix-sowing a first set of parental seeds for shorter female (male sterile) plants and a second set of parental seeds for taller male fertile plants, wherein the second set represents 15% or less of the total number of parental seeds at mix-sowing, wherein the shorter female (male sterile) plants are dwarf, semi-dwarf, or double-dwarf plants and the male fertile plants are taller than the female plants at anthesis, and allowing crossing these shorter female plants with said taller male fertile plants while limiting the proportion of self-fertilized male seed in the produced seed stock, by passing a tool extending at a height that is above the height of the shorter female plants between anthesis and up to 10 days after anthesis, wherein said tool is motor driven or supported by a motor driven vehicle and is moved in order to contact the male fertile plants and not the female plants that are shorter and below the height of the tool, and to apply by this contact an herbicide on said taller male fertile plants standing above this height in order to prevent or reduce normal development thereof and to produce residual shriveled self-fertilized male seeds, harvesting the seeds and obtaining a seed harvest, and sorting the seeds by size or density to remove undesirable shriveled self-fertilized male seeds, and wherein the cereal is selected from 
	BENSLEY-BROMILOW teaches improved method for obtaining substantially pure hybrid cereal (e.g., barley) seed and machine for use thereof (entire document; see Title, Abstract, for example). The invention relates to a method for generating a population of F1 hybrid seed and inbred seed and then sorting said seed on the basis of a difference between said F1 hybrid and said inbred seed (page 1, first paragraph). In particular this method is applicable to the sorting of cereal seeds, in particular wheat seed, barley seed, triticale seed, and rye seed (Id.).

	BENSLEY-BROMILOW teaches harvesting fertilized seed, and separating said seed on the basis of a difference between said hybrid and said inbred seed to obtain F1 hybrid seed and inbred seed (page 8, lines 27-29). Hybrid varieties will often exhibit an extremely uniform phenotype relative to their inbred parents (page 2, lines 2-3). 
	BENSLEY-BROMILOW teaches a harvesting machine for harvesting and separating substantially pure F1 hybrid cereal seed and substantially pure inbred cereal seed which machine comprises a means for harvesting cereal seed from mature cereal plants and a means for separating said seed on the basis of a difference between said hybrid and said inbred to obtain (i) F1 hybrid cereal seed and (ii) inbred cereal seed wherein said seed are separated on the basis of a difference which is detectable via the use of near infrared light (i.e., phenotypic marker) (page 14, lines 15-23). The seed can be wheat, barley, rye, or triticale, for example (i.e., cereal seed) (page 15, lines 10-16).  
	BENSLEY-BROMILOW teaches mechanical removal of the male pollen producing part of the plant such as "de-tasseling" as performed in maize (page 2, lines 13-16); and also teaches practice of the methods wherein said female parents are fully male sterile, where “fully male sterile" means that the female parent is incapable of self-pollinating and thus can only be cross-pollinated with pollen from a separate male parent plant inter-planted with the female (page 11, lines 17-23).
planting the parents in separate rows, strips or blocks (i.e., parental seeds consisting of a mixture of first and second sets) (page 3, lines 15-19). In order to achieve more economic seed production in wheat and barley crops it would be necessary to move male and female plants closer together for more efficient pollen transfer; most efficiently by inter-planting males and females within centimetres of each other in the same rows (sentence bridging pages 3-4). The male pollinator plants may be planted at specific points within the population of the females, in rows or other patterns within the population of the females (page 9, first paragraph). The term “separation” when applied to seeds equals “sorting” (Id.). The skilled person will appreciate that the male plants should be interplanted with the females in such a way that there is the maximum opportunity for the pollen to be transferred to the females within the field. This will normally involve evenly distributing the male plants throughout the field such that all females are within proximity of a male plant at a distance that would be acknowledged by the skilled man as acceptable to achieve pollination. It is well within the ambit of the skilled person to design the inter-planting field plan based on the size and shape of the field (paragraph bridging pages 10-11). 
	BENSLEY-BROMILOW teaches that the relative ratios (distribution) of male-to-female plants may significantly vary. For example, in Table A on pages 12-13 BENSLEY-BROMILOW describes many different ratios of male to female plants. These expressly include male fertile plants in an amount of 15% or less of the total number of parental seeds; see Table A excerpt below. 

    PNG
    media_image1.png
    260
    514
    media_image1.png
    Greyscale


BENSLEY-BROMILOW teaches that the skilled person will appreciate that each individual male/female genetic combination may have its own optimum percentage mix due to differential seed setting ability associated with genetic control of female receptivity and male pollen potential (page 14, lines 2-5). 
	BENSLEY-BROMILOW teaches that the male sterile plant for use in the present invention can be generated via numerous techniques well known to the person skilled in the art, can be generated via chemical or utilizing genetic modification approach (page 10, lines 11-13). 
	BENSLEY-BROMILOW teaches that hybrid seed can be produced through the use of chemicals that inhibit viable pollen formation. These chemicals, called gametocides, are used to impart transitory male-sterility (Id., lines 29-31).  
	BENSLEY-BROMILOW teaches that hybrids can further be generated via the use of molecular biology techniques. In general, the female parent can be engineered such that pollen production is disabled to achieve the male sterility. Such techniques involve a chemical male sterility system based upon the conversion of the inactive D-enantiomer (D-glufosinate) of the herbicide glufosinate to the phytotoxic L-enantiomer (L-glufosinate) (i.e., applying a chemical), see also page 9, line 16 – page 10, line 13 for a description of various ways to generate male sterile plants.
	BENSLEY-BROMILOW teaches planting the plants in separate rows, strips or blocks of the male and female parent lines (i.e., sowing parental seeds consisting of a mixture of male fertile and male sterile plants)(page 3, lines 15-25). With respect to wheat hybrid production for example, this is sometimes referred to as the bay-planting system (i.e., stands of male and female plants). One characterizing feature of the bay-planting system is that the male and female plants are separated in different bays (Id.). The male bay contains the male pollinator plants and this is totally separate from the female bay which contains the male sterile females. The bays are separated to such a degree that the entire female bay can be harvested safe in the knowledge that it will not contain any male inbred seed as the males are present in a separate bay. An analogous system for barley hybrid production exists where the plants are planted in strips of males and females (Id.). 
	BENSLEY-BROMILOW teaches that, in order to achieve more economic seed production in wheat and barley crops (i.e., cereals), it would be necessary to move male and female plants closer together for more efficient pollen transfer (i.e., common or close rows) (sentence bridging pages 3-4). 
	BENSLEY-BROMILOW defines the term "inter-plant", which means that the male and female plants are planted in relative close proximity (i.e., mixture of parental seeds in common or close rows) such that upon harvest, the seed will comprise a mixture of the hybrid seed and the inbred seed (page 9, lines 2-6). To maximize opportunity for the pollen to be transferred to the females within the field, one of skill in the art would normally evenly distribute 
	BENSLEY-BROMILOW teaches that hybrids can be generated via the use of molecular biology techniques (page 3, first paragraph). In general, the female parent can be engineered such that pollen production is disabled to achieve the male sterility. Such techniques have also been widely reported and are well known to the skilled person (Id.). A more recent refinement of such techniques involves a chemical male sterility system based upon the conversion of the inactive D-enantiomer (D-glufosinate) of the herbicide glufosinate to the phytotoxic L-enantiomer (L-glufosinate), which conversion is localized to the anthers. The conversion of the non-phytotoxic D-glufosinate to the phytotoxic L-glufosinate results in the highly localized destruction of the anther, thereby rendering the plant male sterile. This conversion is effected via an activating enzyme which is specifically expressed in the anthers (Id.).
	BENSLEY-BROMILOW teaches and claims (claims 1-13 of BENSLEY-BROMILOW, for example) a method for separating (i.e., selection, sorting) of seeds based on a difference that is detectable via the use of near infrared light (i.e., selection, sorting of the seeds using a morphological and/or phenotypic character). BENSLEY-BROMILOW teaches a method for separating inbred seed from a mixed population of inbred and hybrid seed, which comprises: (a) providing a mixed population of inbred and hybrid seed; and (b) subjecting said seed to a device which separates said mixed population into (i) a population of substantially inbred seed and (ii) a population of substantially hybrid seed, characterized in that said seed is cereal seed and said device separates said inbred seed on the basis of a difference which is detectable via the use of 
	BENSLEY-BROMILOW further teaches and claims a device and its use (claims 14-18 of BENSLEY-BROMILOW, for example) for separating hybrid cereal seed from inbred cereal seed (i.e. selection of the seed based on phenotype and/or marker). For example, claim 14 of BENSLEY-BROMILOW recites a harvesting machine for harvesting and separating substantially pure F1 hybrid cereal seed and substantially pure inbred cereal seed, which machine comprises a means for harvesting cereal seed from mature cereal plants and a means for separating said seed on the basis of a difference between said hybrid and said inbred to obtain (i) F1 hybrid cereal seed and (ii) inbred cereal seed wherein said seed are separated on the basis of a difference which is detectable via the use of near infrared light. Also, in a particular embodiment of the invention, the described methods and machines are utilized for the sorting of barley seed (page 7, lines 27-30). 
prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons. 
	WHITFORD teaches technologies to improve hybrid wheat seed production (entire document; see Title, Abstract, for example). 
	WHITFORD teaches that the male ideotype plant would be tall with long extruded anthers producing large quantities of long-life pollen able to disperse meters away. In comparison, the female ideotype would be a shorter plant with multiple chasmogamous florets to maximize pollen reception (page 5415, left-hand col., first paragraph). 
	WHITFORD teaches the use of a class of chemicals in hybrid seed production that cause male sterility, and which have systemic activity (page 5417, left-hand col., penultimate paragraph).
	WHITFORD teaches undesirable side effects in hybrid seed production, and teaches incomplete fertility restoration and shriveled F1 seed, which taken together can compromise hybrid yield (page 5419, right-hand col., second paragraph).
	WHITFORD teaches inducing sterility in wheat upon the application of the herbicide glyphosate (page 5419, Fig. 4 caption; page 5422, first full paragraph). 
	WHITFORD teaches breeding lines in which the male-sterile mutant locus is tightly linked to a visual (i.e., phenotypic) marker, teaches the identification of tall male fertiles from dwarf male steriles, and also teaches the manual removal of tall male fertiles from the [relatively shorter] female stand (page 5420, right-hand col., penultimate paragraph). 
see Title, Abstract, page 417, Introduction section, for example). 
	KEMPE teaches that the male pollinators of species with low pollen shedding (e.g., cereals such as wheat, barley, rice), should be planted in close proximity to sterile female lines in order to obtain maximum seed set (page 419, right-hand col., section on “Mixed planting”). In order to obtain pure hybrid seed, the male parent must be removed from the mixed cultivated plants after flowering. This can be achieved mechanically (i.e., via applied mechanical action) if the males are morphologically different, for example in size (i.e., height) (Id.). The selfed seeds could be removed if they contain a phenotypic marker (Id.). As well, transgenic approaches offer the attractive option to remove the male plants by the application of herbicides after pollen shedding, given that only the mother carries a herbicide selection marker (Id.). 
	KEMPE teaches that in maize (i.e., cereal), castration can simply be carried out through mechanically removing the male flower organs (de-tasseling). Alternatively, plants can be sterilized by spraying chemical hybridizing agents that prevent the development of active pollen (i.e., by the application of a chemical on the male fertile plants) (page 418, right-hand col., first full paragraph). See the section on chemical hybridizing agents on page 420, spanning left-hand and right-hand col. Chemical hybridizing agent (CHA) or gametocide is the commonly used term for a group of chemicals that are able to affect plant male fertility. A large number of chemicals have shown gametocidal activity, including auxins/anti-auxins, halogenated aliphatic acids, gibberellins, ethephon (ethrel) and arsenicals (Id.). See also Fig. 1 and accompanying text, depicting chemical castration; also reproduced below. 

    PNG
    media_image2.png
    381
    290
    media_image2.png
    Greyscale


	KEMPE teaches that, in general, the attributes of a good chemical hybridizing agent include selective induction of pollen sterility without affecting female fertility, and systemic activity and sufficient persistence to sterilize both early and late flowers on the same plant (page 420, right-hand col., last paragraph). 
	KEMPE teaches methods wherein the female crossing partner carries a selection marker. The pollinator can thus be removed from a mixed population by herbicide treatment after flowering (page 426, left-hand col., third full paragraph). 
	KEMPE also teaches the advantage of mixed planting of seed production fields (page 432, left-hand col., penultimate paragraph). In the section on “Prerequisites for successful hybrid breeding”, KEMPE provides an entire subsection on “Mixed planting” (page 419, right-hand col.). An optimal hybrid breeding system would allow mixed cultivation of the parental lines Id.). This is not only because the complete area can be used for hybrid seed harvesting, but also because the seed set is more numerous and a lower density of ‘‘father lines’’ may be used (Id). “In order to obtain pure hybrid seed, the male parent must be removed from the mixed cultivated plants after flowering. This can be achieved mechanically if the males are morphologically different (for example in size)” (Id).  
	PETERSON teaches a rotary applicator for applying herbicides or other chemicals to vegetation (entire document; see Title, Abstract, for example). 
	PETERSON teaches an apparatus, the principal components of which are a wiper member comprised of a wiping pad made of polyurethane foam or other absorbent material, a manifold and a free-wheeling wheel or circular member, a drive means, a support frame, a tractor or mobile means mount, forced tensioning spring and cable and height control means (col. 2, lines 17-24). 
	PETERSON teaches a horizontal axis (Id., lines 38-41), and teaches a frame support arm which is allowed to pivot in a horizontal plane about a horizontal pivot point (Id., lines 61-63). A pillow block shaft connects pillow blocks thereby becoming a horizontal pivot point and allowing arm and wiper member to pivot horizontally (col. 4, lines 15-18). 
	PETERSON also teaches means for precisely controlling the height of a rotating wiper member (i.e., height may be altered while traveling through a crop) (col. 1, lines 48-50). The height of the wiper member is adjustable (i.e., the height at which the bar is placed is adjustable) (Id., lines 51-52).
chemical applicator apparatus including a reservoir adapted to contain a liquid chemical, a conduit adapted to receive chemical from the reservoir, and a chemical absorbing wick (entire document; see Title, Abstract, for example). 
	ADAMS teaches that chemical weed wipers have been around for many years and have mainly been used in agriculture for the control of weeds in crops (page 1, second-third paragraphs). The general concept is that a herbicide solution is directed to an absorbent surface. By exploiting the height difference between target weeds and the base crop or grass sward, the herbicide soaked surface only contacts weeds which are taller than the crop (Id.). Chemical is transferred to the surface of the weeds as the applicator "wipes" over them and the weeds die off leaving the desired crop to continue to grow with less weed contamination. Prior art chemical weed wipers enable the use of a nonselective herbicide, such as glyphosate (Roundup®), into a height selective weed killer using a mechanical wiping process (Id.). 
	ADAMS teaches that the chemical applicator apparatus may be mountable to a chassis with wheels or other mobile apparatus which can be manually moved by the user or alternative may be motorized (i.e., motor driven or supported by a motor driven vehicle and is moved in order to contact plants) (page 6, first full paragraph; claims 39-40 of ADAMS, for example). Suitably, the chemical is a non-selective or selective herbicide, which may be used to kill or control the growth of certain types of plants while leaving other plants unharmed (page 6, penultimate paragraph). For example, the herbicide can be glyphosate (Id.). 
	YANG teaches the use of dwarf male-sterile wheat as a revolutionary breeding approach (entire document; see Title, Abstract, for example). The male-sterile plants are shorter than the male-fertile plants (see Abstract). It is very easy to identify male sterility Id.). Dwarf male-sterile wheat is favorable tool for wheat breeding in recurrent selection (Id.). 	
YANG thus teaches the creation of a simple, effective and practical method in recurrent selection called the dwarf male-sterile wheat breeding system. The new dwarf male-sterile wheat technical system consists of construction of a basic population, choice of male parent, selection of male-sterile plant, and inter-crossing (Id.).
	YANG teaches that, through 10 years recurrent selection and intercross using dwarfing male-sterile wheat, the population of dwarfing male-sterile wheat has improved effectively (page 371, right-hand col., antepenultimate paragraph). In improved population of dwarfing male-sterile wheat, characteristics such as yield potential, grain quality, lodging resistance, and disease resistance, have increased on a large scale. Many different kinds of male fertility plants with good agronomic traits were segregated in an improved population (Id.). Using dwarfing male-sterile wheat of as a basis for a population crossed with parents’ material that adapt to different ecological regions, improved populations and breeding goals will be established rapidly (Id.).
	PASZKIEWICZ teaches the corn hybrid response to plant population (entire document; see Title, Summary, for example).  
	PASZKIEWICZ teaches that the genetic improvement of corn hybrids for superior stress tolerance has contributed to increased yields by allowing hybrids to be planted at higher plant populations (i.e., in common or in close rows) (see Summary). Corn growers continue to steadily increase plant populations. Average planting rates are above 30,000 seeds/acre on most corn acres in the U.S. and Canada (Id.).
PASZKIEWICZ teaches that higher plant populations increase competition among individual plants for water, sunlight and soil nutrients (page 1, right-hand col.). Although this Id.). For example, Figure 2 on page 2 depicts the grain yield response to low and high plant populations for hybrids from four eras of plant breeding. Figure 3 on page 2 depicts the corn grain yield response to plant population by location yield level. Figure 4 on page 3 depicts the grain yield response to plant population for corn hybrids from four maturity (CRM) ranges. Figure 6 on page 4 depicts the four year net income per acre in response to corn plant populations ranging from 18,000 to 42,000 seeds/acre. 
	In addition to the above cited references, the general state of the art at the time the application was filed provided for an abundance of knowledge with respect to the production of seed of hybrid cereals. For example, Ajayi and co-workers describe the impact of mechanical damage to hybrid maize seed from harvesting and conditioning (Ajayi et al., 2006, Impact of Mechanical Damage to Hybrid Maize Seed from Harvesting and Conditioning, Seed Technology 28: 1-21). Inter alia, they describe studies of the effect of various harvesting and processing operations on the quality of hybrid maize seeds (see Abstract, for example). Ajayi et al. describe maize seed harvesting by hand or by mechanical means (Table 1 on page 9).  
	Furthermore, in 2012, the University of Georgia published a bulletin which describes that grain harvest losses of 10 percent or more are not unusual, when they should be in the 2 to 4 percent range (i.e., to obtain harvest of 96% or 98% of the total seeds produced) (The University of Georgia Cooperative Extension, 2012, Bulletin 973: 1-8; at page 1, left-hand col., first paragraph). The publication goes on to provide various suggestions on reducing the losses during corn and sorghum harvest (entire document). 
st Century1 Chapter 19, authored by Tripti Vashisth, is titled “Pollination Techniques”; last modified on 9 August 2013. It   describes pollination control as an important aspect of plant breeding and hybrid seed production, which is widely divided into three categories: (1) mechanical, (2) chemical, and (3) genetic. 
As well, prior to the filing of the instant application, Jacob Junior and co-workers provided an analysis of the optimal harvesting times for various corn hybrids (Jacob Junior et al., 2014, Ideal seeds harvest moment of different maize hybrids, Ciência Rural, Santa Maria, v.44, n.2, p.253-260; entire document; see Title, Abstract, for example). 
	Given the teachings of BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, ADAMS, YANG, and PASZKIEWICZ as described above, and the general state of the art (aspects of which are described above), it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application to combine and to modify the compositions and methods taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, ADAMS, YANG, and PASZKIEWICZ, to mix-sow parent plants, and to cross a population of cereal shorter female (male sterile) plants and tall male fertile plants and short female plants (dwarf, semi-dwarf or double-dwarf plants), while limiting the amount of self-fertilized male seeds from the mixed cultivated plants after flowering, using mechanical and/or chemical tools, and to sort and eliminate the undesirable shriveled seeds; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of producing hybrid cereal seeds, as taught by BENSLEY-BROMILOW, WHITFORD, 
	The selection of taller or shorter parent plants with different height mean difference(s) (e.g., 5 cm to 1 m, 10 cm to 60 cm, or 20 to 50 cm) would be mere optimization of the methods taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, ADAMS, YANG, and PASZKIEWICZ, and a design choice, absent evidence to the contrary. Indeed, WHITFORD teaches that the male ideotype plant would be tall with long extruded anthers producing large quantities of long-life pollen able to disperse meters away; in comparison, the female ideotype would be a shorter plant with multiple chasmogamous florets to maximize pollen reception. It is also known in the art that the relationships between height and yield in cereals have interested plant breeders for many years. As well, the advantages of using motor-driven tools (which apply a mechanical action for the application of chemicals including herbicides on crops) are well known in the art of agriculture; these are used for achieving efficiency.  
	Similarly, varying the ratio of male vs. female plants (including the embodiment of 15% or less of parental seeds for taller male fertile plants at mix-sowing) would be mere optimization of the methods taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, ADAMS, YANG, and PASZKIEWICZ, and a design choice, absent evidence to the contrary. For example, BENSLEY-BROMILOW teaches that cereal plants are inter-planted at a ratio which provides for pollination of a substantial majority of said female plants (page 8, lines 30-32); and also teaches at least 15% or less of parental seeds for male fertile plants (see above). 
see above). 
	Even though BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, ADAMS, YANG, and PASZKIEWICZ do not specifically reduce to practice using male and female cereal plants with various height mean difference (e.g., 5 cm – 1 m, 10-60 cm, 20-50 cm), this would be considered routine optimization and a design choice, absent evidence to the contrary. Similarly, the application of a systemic herbicide (e.g., glyphosate) with a weed wiper (e.g., application of a chemical with a motor driven tool above the height of the shorter female plants) is well known and routine in the art, and has been practiced by farmers for decades; see PETERSON and BENSLEY-BROMILOW, for example. 
	A person of ordinary skill in the art would know to sow the parental seeds in a mixture; and would know to use a weed wiper or equivalent tool between anthesis and up to 10 days after anthesis. That would be the expected time frame for the application of this step.  
	Cutting the tops of cereal plants after anthesis using cutting tools that apply a chemical (e.g., systemic herbicide application), the use of phenotypic and/or molecular markers for selection and removal of undesirable self-fertilized male seeds, seed sorting and selection (from male or female plants) according to size or density (i.e., phenotypic marker), the elimination of shriveled seeds, varying the desired ratio of male to female seeds, obtaining at least 90% of hybrid seeds, sowing seeds in common or separate rows, and using motor driven tools (e.g., weed wiper) with movable parts, are techniques that were routine in the art of plant breeding and 
	Applicants are reminded that differences in relative amounts of compositions, degrees, concentration, or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson,315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP § 2144. 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on August 11, 2021 have been carefully considered but they were not found to be persuasive. Reciting the newly-added method steps (e.g., herbicide application between anthesis and up to 10 days after anthesis; mix-sowing a Id., pages 10-12). Applicants argue the importance of the treatment window between anthesis and up to 10 days after anthesis (Id., page 13, first two paragraphs). Applicants have also attacked the cited references individually (Id., pages 13-16). 
The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. Initially, it is noted that this is a new rejection. 
In contrast to Applicants’ arguments, the instant claims do not recite any methods steps and/or compositions that would confer any unexpected results. In fact, the combined teachings of the cited prior art and the general state of the art provide evidence for obviousness of the instantly claimed invention. For example, KEMPE provides an entire subsection on “Mixed planting”, and teaches that an optimal hybrid breeding system would allow mixed cultivation of the parental lines (i.e., mix-sowing). Similarly, BENSLEY-BROMILOW describes many different ratios of male to female plants, which expressly include male fertile plants in an amount of 15% or less of the total number of parental seeds. 
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, ADAMS, YANG, and PASZKIEWICZ, for the purpose of preventing unwanted pollination of the male fertile plants in field hybrid breeding, and sorting the seeds to remove undesirable self-fertilized seeds. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, 
	All of the cited prior art references (BENSLEY-BROMILOW, WHITFORD, KEMPE, PETERSON, ADAMS, YANG, and PASZKIEWICZ) are directed to the unifying concept of compositions, method, and systems for plant breeding, hybrid production, and obtaining desirable seeds. A person having ordinary skill in the art would have looked at all of the cited references (together with the knowledge generally available in the art), to thus obviously arrive at the instantly claimed invention. 
	It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicants are also reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above.

Summary
No claim is allowed.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
                                                                                                                                                                                                  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at http://plantbreeding.coe.uga.edu/index.php?title=19._Pollination_Techniques, accessed 10 September 2021. Copy also attached to this Office action.